Third District Court of Appeal
                               State of Florida

                        Opinion filed December 20, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D17-933
                         Lower Tribunal No. 16-32762
                             ________________


              Jasmine Alexander and Clever Alexander,
                                   Appellants,

                                        vs.

                       Wells Fargo Bank, N.A., etc.,
                                    Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Eric William
Hendon, Judge.

     Jasmine Alexander and Clever Alexander, in proper persons.

      Bryan Cave LLP, W. Bard Brockman (Atlanta, GA) and Zina Gabsi, for
appellee.


Before FERNANDEZ, LOGUE and LINDSEY, JJ.

     FERNANDEZ, J.
      Appellants, Jasmine Alexander and Clever Alexander (collectively

“Alexander”), appeal the trial court’s order dismissing their counterclaim against

Wells Fargo Bank, N.A. (“Wells Fargo”). We dismiss the appeal as taken from a

non-final, non-appealable order. See Amaya v. Vazquez, 150 So. 3d 1203 (Fla. 3d

DCA 2014) (citing S.L.T. Warehouse Co. v. Webb, 304 So. 2d 97 (Fla. 1974)). On

remand, Alexander may seek leave of court to file an amended answer and

counterclaim, if appropriate, that complies with the Florida Rules of Civil

Procedure. See Fla. R. Civ. P. 1.110; Fernandez v. Barry University, Inc., 973
So. 2d 1240 (Fla. 3d DCA 2008); Cash v. Airport Mini-Storage, 782 So. 2d 983

(Fla. 3d DCA 2001); Kohn v. City of Miami Beach, 611 So. 2d 538 (Fla. 3d DCA

1992).




                                        2